Citation Nr: 0639130	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from August 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In September 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion that month, vacating and 
remanding the case to the Board.

Three motions for extension of time were granted by the Board 
at the veteran's attorney's request. 

The reopened claim will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a low back disorder 
in a May 1968 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal. 

3.  Evidence received since the May 1968 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

4.  The RO denied service connection for an acquired 
psychiatric disorder in a December 1970 rating decision, 
which the Board affirmed in a November 1972 decision.

5.  The RO continued to deny service connection for an 
acquired psychiatric disorder in an October 1973 rating 
decision; it notified the veteran of the denial but he did 
not initiate an appeal.

6.  Evidence received since the October 1973 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received since the May 
1968 rating decision to reopen a claim for service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The rating decision of December 1970 and the affirming 
Board decision, as well as the October 1973 rating decision, 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 (2006).

4.  New and material evidence has been received since the 
October 1973 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a low back 
disorder in a May 1968 rating decision.  Although it notified 
the veteran of the denial, he did not initiate an appeal.  
Therefore, the RO's decision of May 1968 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

The RO denied service connection for an acquired psychiatric 
disorder in a December 1970 rating decision.  The Board's 
decision of November 1972 affirmed that denial.  That Board 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.  The RO continued to 
deny service connection for an acquired psychiatric disorder 
in an October 1973 rating decision.  Again, the veteran did 
not initiate an appeal of that decision upon notice of the 
denial.  Therefore, the October 1973 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Board notes that in the August 2002 rating decision on 
appeal, the RO indicated that it considered each claim to be 
reopened but denied them on the merits.  However, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).    

The RO denied service connection for a low back disorder in 
the May 1968 rating decision because it found that the 
disorder existed prior to service and was not aggravated in 
service.  Evidence of record at the time of that decision 
consists of service medical records and the report of the 
February 1968 VA examination.

Evidence received since the May 1968 rating decision consists 
of the report of the October 1970 VA examination; a statement 
from Dr. L. D., dated in January 1971; a copy of a telegram 
dated in June 1967; a statement from Dr. L. D., dated in 
April 1971; a copy of a letter from the veteran dated in 
April 1967; lay statements from L. C., D. H., A. R., N. C., 
and F. M., all dated in January 1972 and a lay statement from 
F. D, dated in August 1971; a statement from Dr. V. C., dated 
in March 1972; a statement from the veteran dated in March 
1972; a statement from Dr. V. C., dated in September 1973; 
the report of the October 1976 VA examination; a statement 
from Dr. F. M., dated in July 1993; a medical certificate 
dated in July 1993; medical records from Dr. J. H., dated in 
July 1993; medical records from Dr. F. R., dated in April 
1994; X-ray reports dated in May 1993; lay statements from Z. 
L. and the veteran's mother, dated in June 2002; a statement 
from Dr. L. D., dated in January 1971; a statement from the 
veteran dated in June 2002; a statement from Dr. F. R., dated 
in May 2002; a report from Dr. J. V., dated in May 2002; the 
report of VA examinations dated in August 2002; a letter from 
the veteran's mother dated in August 2002; a copy of a letter 
from the veteran dated in September 1966; a report from Dr. 
L. E., dated in October 2003; a deposition by the veteran and 
his mother taken in November 2003; and the transcript of the 
veteran's testimony from a personal hearing in March 2004.

Initially, the Board notes that the following evidence in no 
way relates to the veteran's claim for service connection for 
a low back disorder, and therefore is not new and material 
for purposes of reopening the claim: a statement from Dr. L. 
D., dated in January 1971; a copy of a letter from the 
veteran dated in April 1967; lay statements from L. C., D. 
H., A. R., N. C., and F. M., all dated in January 1972 and a 
lay statement from F. D, dated in August 1971; a statement 
from Dr. V. C., dated in March 1972; a statement from the 
veteran dated in March 1972; a statement from Dr. V. C., 
dated in September 1973; medical records from Dr. F. R., 
dated in April 1994; a copy of a statement from Dr. L. D., 
dated in January 1971; lay statements from L.G., Z. L., and 
the veteran's mother, dated in June 2002; a report from Dr. 
J. V., dated in May 2002; the report of VA psychiatric 
examination dated in August 2002; a letter from the veteran's 
mother dated in August 2002; a copy of a letter from the 
veteran dated in September 1966; and a report from Dr. L. E., 
dated in October 2003.   

In addition, a copy of a telegram dated in June 1967 contains 
only a summary of information in service medical records.  
Therefore, this document is cumulative of evidence that was 
previously of record.  The statement from the veteran dated 
in June 2002, the November 2003 deposition, and the testimony 
from the March 2004 hearing all include general statements 
that the veteran suffered a back injury and received 
treatment in service.  This evidence is also essentially 
cumulative of evidence present in service medical records and 
allegations considered at the time of the May 1968 rating 
decision.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).  Simply stated, the veteran 
made these same contentions during his prior claims. 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In this case, the veteran has 
recently submitted a March 2006 medical opinion from A.A., 
M.D., which supports this claim.  Thus, claim is reopened.  
38 U.S.C.A. § 5108.     

The RO denied service connection for an acquired psychiatric 
disorder in the December 1970 rating decision because there 
was no evidence of the disorder in service.  The November 
1972 Board decision on appeal found no evidence of a 
psychiatric disorder in service and no diagnosis of a 
psychosis until more than one year after the veteran's 
separation from service.  The RO's October 1973 rating 
decision found no new basis to allow the claim.  Evidence of 
record at the time of the October 1973 rating decision 
consists of service medical records; the report of the 
February 1968 VA examination; the report of the October 1970 
VA examination; a statement from Dr. L. D., dated in January 
1971; a copy of a telegram dated in June 1967; a statement 
from Dr. L. D., dated in April 1971; a copy of a letter from 
the veteran dated in April 1967; lay statements from L. C., 
D. H., A. R., N. C., and F. M., all dated in January 1972 and 
a lay statement from F. D, dated in August 1971; a statement 
from Dr. V. C., dated in March 1972; a statement from the 
veteran dated in March 1972; and a statement from Dr. V. C., 
dated in September 1973.   

Evidence received since the October 1973 rating decision 
consists of the report of the October 1976 VA examination; a 
statement from Dr. F. M., dated in July 1993; a medical 
certificate dated in July 1993; medical records from Dr. J. 
H., dated in July 1993; medical records from Dr. F. R., dated 
in April 1994; X-ray reports dated in May 1993; lay 
statements from Z. L. and the veteran's mother, dated in June 
2002; a copy of a statement from Dr. L. D., dated in January 
1971; a statement from the veteran dated in June 2002; a 
statement from Dr. F. R., dated in May 2002; a report from 
Dr. J. V., dated in May 2002; the report of VA examinations 
dated in August 2002; a letter from the veteran's mother 
dated in August 2002; a copy of a letter from the veteran 
dated in September 1966; a report from Dr. L. E., dated in 
October 2003; a deposition by the veteran and his mother 
taken in November 2003; and the transcript of the veteran's 
testimony from a personal hearing in March 2004.         

Initially, it is observed that the statement from Dr. L. D., 
dated in January 1971, is a duplicate of previously 
considered evidence.  Such evidence is by definition not new 
and material.  38 C.F.R. § 3.156(a).  In addition, the lay 
statements and veteran's statement dated in June 2002, 
statement from the veteran's mother dated in August 2002, the 
November 2003 deposition, and March 2004 hearing testimony 
all generally contend that the veteran was normal and happy 
prior to service and that he had emotional problems after 
returning from the military.  This evidence is cumulative of 
the other lay statements of record at the time of the October 
1973 rating decision.  Cumulative evidence is not new and 
material. Id.   

The Board notes that the following evidence in no way relates 
to the claim for service connection for an acquired 
psychiatric disorder, and therefore is not new and material 
for purposes of reopening the claim: a statement from Dr. F. 
M., dated in July 1993; a medical certificate dated in July 
1993; medical records from Dr. J. H., dated in July 1993; 
medical records from Dr. F. R., dated in April 1994; X-ray 
reports dated in May 1993; a statement from Dr. F. R., dated 
in May 2002; the report of the VA orthopedic examination 
dated in August 2002; a copy of a letter from the veteran 
dated in September 1966.

The report of the October 1976 VA examination indicates that 
the veteran had no psychiatric treatment until 1970.  
Similarly, the report of the VA psychiatric examination dated 
in August 2002, which included a review and discussion of 
relevant evidence from the claims folder, indicated that 
there was no evidence of psychiatric treatment until August 
1970 and that symptoms of paranoia were not noted until 
October 1970.  The examiner concluded that the opinion 
relating the veteran's neuropsychiatric condition to service 
was speculative.  This evidence does not provide any support 
for the veteran's contention that his psychiatric disorder 
was present in service or immediately thereafter.  It does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not new and material. Id.   

However, the veteran has submitted a new medical opinion 
dated November 2006 from C.L.R., Ph.D., which does support 
his claim.  Accordingly, under Justus, the Board finds  new 
and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder. Id.  The 
claim is reopened.  38 U.S.C.A. § 5108. 

ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a low back disorder has been 
received, the appeal, as to that issue, is granted.

As new and material evidence to reopen the claim for service 
connection for residuals of an acquired psychiatric disorder 
has been received, the appeal, as to that issue, is granted.

REMAND

The Board finds that specific additional development of the 
claims for service connection is needed.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.  § 3.159(c)(4) (2006).  The 
Board finds that the basis of the recent medical opinions 
received are very unclear and that the evidence does not 
clearly establish whether there is a medical relationship 
between the acquired psychiatric disorder and back disorder 
and service many years ago.

With regard to the medical opinions obtained, in evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).   

Accordingly, the case is REMANDED for the following action:


1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to obtain information as to the nature 
and likely etiology of any back disorder.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a back disorder, 
and if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is (a) the result of injury or 
disease incurred or aggravated during 
active duty service from August 1966 to 
June 1967, or (b) was aggravated by 
service. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

2.  In addition, the RO should arrange 
for the veteran to undergo an appropriate 
VA psychiatric examination to obtain 
information as to the nature and likely 
etiology of all current psychiatric 
disability.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

With respect to each currently diagnosed 
psychiatric disability, the examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during 
active duty service from August 1966 to 
June 1967.  The examiner should set forth 
all examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached, in a 
typewritten report. 

3.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board) and legal 
authority.  If the veteran does not 
report to any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of any 
additional legal authority considered, 
and full reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


